Citation Nr: 1634936	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-08 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to December 1, 2009, for the addition of the Veteran's current spouse as a qualifying dependent for VA compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to August 1969.  

This matter comes before the Board of Veterans Appeals (Board) from a November 2011 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The San Diego, California RO currently has jurisdiction over the appeal.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In November 2005, VA received a VA Form 21-526, Veteran's Application for Compensation or Pension, signed by the Veteran and indicating that since October 1998 he had been married to L.E.G.  He provided his spouse's birth date and social security number.  The Veteran also detailed two previous marriages that had ended in 1991 and 1997, without providing documentation that those marriages had legally ended. 
 
2.  In a rating decision dated in May 2006, the RO granted service-connected disability compensation benefits with a combined rating of 40 percent.  In the notice letter in May 2006, the RO informed the Veteran that he was being paid as a single veteran with no dependents and that VA could not pay for his dependent spouse because additional information was needed and described the additional information required. 
 
3.  In November 2009, the Veteran contacted VA and requested entitlement to service connection for Parkinson's disease; following the grant of entitlement to Parkinson's disease in a December 2010 rating decision, in January 2011 the Veteran requested that his current spouse be added to his VA benefits award.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 1, 2009, for the award of additional compensation for the Veteran's current spouse have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.205, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  In this case, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims file.  The United States Court of Appeals for Veterans Claims has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Regardless, VA's duty owed to the Veteran has been met.  The Veteran has been provided with the regulations governing his claim for an earlier effective date for payment of additional benefits for a dependent spouse.  Letters in January 2011, March 2011, and November 2011 explained to the Veteran the information necessary to establish entitlement to dependency benefits and how the effective date for such an award would be established.  He was afforded the opportunity to submit additional evidence as well as testify at a Board hearing.

As noted in the June 2016 statement by the Veteran's representative, the Statement of the Case (SOC) in this matter appears not to have been associated with the electronic claims files.  That said, the March 2012 letter accompanying the SOC is of record and fully details the bases for the denial of an earlier effective date for the Veteran's claim.  As the evidence clearly indicates that the Veteran received the SOC, the Board concludes that a remand of the matter to obtain a copy of the SOC would serve no useful purpose.

Earlier Effective Date

The effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application.  38 U.S.C.A. § 5110(a). 

An additional amount of compensation may be payable for a spouse or child where a Veteran is entitled to compensation based on disability rated 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

The effective date for an award of additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth or adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401.

For the purpose of establishing a higher rate of compensation based on the existence of a dependent, VA requires evidence which satisfies the requirements of § 3.204.  38 C.F.R. § 3.213(a).

Under 38 C.F.R. § 3.204(a)(1):

Except as provided in paragraph (a)(2) of 38 C.F.R. § 3.204, VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he is seeking benefits. 

In addition, the United States Court of Appeals for Veterans Claims ("Court") has found that, while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  McColley v. West, 13 Vet. App. 553, 557 (2000).

Other evidence is required under certain circumstances, such as where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  See 38 C.F.R. §  3.204 (a)(2).

Marriage and divorce are addressed in 38 C.F.R. §§ 3.205 and 3.206, respectively.  Marriage is established by one of the following types of evidence (in the order of preference):

1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record; 2) Official report from service department as to marriage which occurred while the Veteran was in service; 3) The affidavit of the clergyman or magistrate who officiated; 4) The original certificate of marriage, if the VA is satisfied that it is genuine and free from alteration; 5) The affidavits or certified statements of two or more eyewitnesses to the ceremony; 6) In jurisdictions where marriages other than by ceremony are recognized, the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or, 7) Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  See 38 C.F.R. § 3.205 (a).

The validity of a divorce decree regular on its face will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  In cases where recognition of the decree is thus brought into question, where the issue is the validity of marriage to a veteran following a divorce, the matter of recognition of the divorce by VA (including any question of bona fide domicile) will be determined according to the laws of the jurisdictions specified in § 3.1(j).  See 38 C.F.R. §  3.206 (b).

Actual payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31.

In February 1972, the Veteran submitted a VA Form 21-686c, Declaration of Marital Status, along with a marriage certificate documenting his marriage to S.A.P. in September 1971.  In November 2005, VA received a VA Form 21-526, Veteran's Application for Compensation or Pension, that the Veteran signed, indicating that since October 1998 he had been married to L.E.G.  He provided his spouse's birth date and social security number.  The Veteran also detailed two previous marriages and indicated the years (1991 and 1997) and locations where the marriages ended, but failed to provide the months of the divorces.

In May 2006, the RO granted service connection for multiple disabilities and assigned a combined rating of 40 percent, effective in November 2004.

In light of the above, the Veteran was potentially eligible for an award of additional dependency compensation at the time of the May 2006 rating decision due to his combined disability rating of 40 percent.  38 C.F.R. § 3.4(b)(2).  However, VA informed him in a May 2006 notice letter that he was being paid at the single rate for a veteran with no dependents since the dependency information he provided for his current spouse, L.E.G., was incomplete, as a copy of divorce decrees or death certificates were needed showing that all past marriages involving the Veteran and his prior spouses were legally ended.  He was further informed that he may be paid at the dependent rate from the date of claim if he provided the missing information within one year from the date of the letter.  Otherwise, he was informed he could only be paid effective the date of receipt of the evidence.  The Veteran did not respond to this letter.

In the subsequent years, the claims file indicates that the Veteran was hospitalized in February 2007 for neurological problems and in May 2008 for a right total shoulder replacement.  

The next communication to VA from the Veteran was not until November 2009 when he submitted a VA Form 21-4138, Statement in Support of Claim, in which he requested entitlement to service connection for his Parkinson's disease under the new Agent Orange ruling.  At that time, he did not specifically discuss his current spouse, L.E.G. 

In a December 2010 rating decision, the RO granted entitlement to service connection for additional disabilities, including for Parkinson's disease and for neurological impairment of multiple body systems.  The accompanying December 2010 notification letter indicated that the Veteran was being paid as a single veteran with no dependents.

In January 2011, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents, indicating that he had divorced his first two wives in January 1991 and April 1996, respectively, and had married L.E.G. in October 1998 and remained married.  At that time, the Veteran provided the October 1998 marriage certificate between him and L.E.G.  In multiple subsequent letters, the RO requested public records detailing the ending of the Veteran's first two marriages and his current spouse's first marriage.  In November 2011, the Veteran provided the requested information.  In a November 2011 decision letter, the RO indicated that dependency benefits had been granted for L.E.G. from December 1, 2011, based on the information received in November 2011.  

The Veteran submitted a timely notice of disagreement as to the effective date assigned in December 2011.  During a telephone conversation with an RO representative, the Veteran indicated that he wanted an effective date going back to the date of marriage or, at a minimum, prior to December 1, 2011.  In a January 2012 statement, the Veteran clarified, "I don't think I should be penalized for a problem" that was caused by his service-connected Parkinson's disease.  He noted associated memory loss and confusion with the Parkinson's.  These problems had been ongoing and finally resulted in surgery in February 2007.  He also reported that his wife suffered a stroke in March 2009, with subsequent memory loss and confusion.  The Veteran indicated, 

It wasn't until I received my notice of my 100% disability [i.e. in December 2010] that I was aware that I wasn't getting money for my wife.  And then I miss filed [sic] some of my VA Papers and got things more messed up.  I am now living in California and had planned to get the paper work I need[ed] to send you when we visited Montana in July.  My wife got sick and were unable to make [the] trip as planned.  We did go to Montana in October.  My wife got a bowel obstruction, and her colon wall collapsed and she had to have emergency surgery in Billings, MT.  I almost lost her.  She was [in] intensive care for 11 days.  We had gotten the needed documents the day before my wife had surgery, but as you can imagine all other Tasks were put on hold while I was praying for my wife to get well.  As you can see, my life has been a little crazy the past few years.  

(Emphasis in original.)  

In March 2012, the RO informed the Veteran that the effective date for the addition of his wife had been granted with a new effective date of November 5, 2009, with benefits beginning on the first date of the month after that date (i.e. December 1, 2009).  In April 2012, the Veteran indicated that he did not agree with the March 2012 notification letter.  He stated that, "without my wife, I wouldn't be here today."  She made all of the Veteran's appointments, drove him to all his appointments, and made sure he took his medication.

Thus, the current effective date of dependency benefits is November 5, 2009, the date of the Veteran's claim for entitlement to service connection for Parkinson's disease.  Payment of benefits is effective from December 1, 2009, the first day of the next month following the date of claim.  

The Veteran and his representative appear to be claiming that the effective date of the dependency award should be the date of the May 2006 claim, if not all the way back to the 1998 marriage.  The Board does not find this argument persuasive.  In the May 2006 letter, the RO specifically notified the Veteran that they required additional documentation before L.E.G. could be added as a dependent spouse.  As noted above, the Veteran failed to provide the months of the two previous divorces and/or legal documentation of the divorces.  The  Veteran did not respond with the requested missing information within one year of the May 2006 notice letter.  As such, an effective date earlier than December 1, 2009, for additional compensation for a dependent is not warranted.  38 C.F.R. § 3.401(b); see also 38 C.F.R. § 3.204.

In regard to the necessity of providing the missing dependent information, the Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits.  38 U.S.C.A. § 501.  In order to receive an additional amount of compensation for a dependent, sufficient proof of such dependency is necessary.  38 C.F.R. § 3.205; McColley v. West, 13 Vet. App. 553, 556-557 (2000).  This information includes proof of the dissolution of any prior marriage, as well as proof of the current marriage.  38 C.F.R. § 3.205(a) and (b) (2015).  The Veteran in this case was clearly and adequately informed of the necessity of submitting the missing information in order to receive additional compensation for a dependent. 

Section 38 C.F.R. § 3.158 provides that where evidence requested in connection with an original claim, a claim for increase or to reopen is not furnished within one year after the date of request, the claim will be considered abandoned.  After expiration of one year further action will not be taken until a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier that the filling of the new claim. 

Here, the Veteran provided inadequate information in his original claim for compensation benefits, was informed of the need to provide information, and did not respond within one year.  Accordingly, there is no legal basis for the award of an effective date earlier than December 1, 2009, for the dependency allowance.  Thus, the appeal for an earlier effective date for the award of additional compensation for a dependent spouse must be denied.

We also note that the appellant was informed, in the May 2006 letter, that he was not paid for a dependent.  He had the right to appeal, but did not.

Finally, the Board has considered the Veteran's argument that he was unable to file the necessary documentation to establish entitlement to dependency benefits due to his service-connected disabilities.  In light of the Veteran's contentions, the Board has considered the doctrine of equitable tolling.  The doctrine of equitable tolling does not apply to jurisdictional requirements.  See Bowles v. Russell, 551 U.S. 205, 214 (2007) (holding that 38 U.S.C.A. § 7266(a) was a jurisdictional statute and therefore the Veterans Court did not have authority to equitably toll the time period for filing a notice of appeal).  The United States Supreme Court, however, subsequently issued its decision in Henderson v. Shinseki, 131 S. Ct. 1197 (Mar. 1, 2011) holding the 120-day period for appealing a Board decision to the Court of Appeals for Veterans Claims (Court) is not jurisdictional, but rather a claim processing rule that does not have jurisdictional consequences. Id at 1205-6. Similarly, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has found equitable tolling may be proper in a case where because of mental illness a veteran filed with the Court an untimely Notice of Appeal (NOA) of a Board decision.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).

There is no precedence specifically indicating whether the time limit for submission of information to establish dependency after notification of the information needed is jurisdictional (and thus subject to the equitable tolling doctrine), but the requirement that a Veteran file a timely waiver is so nearly analogous as to be indistinguishable from the requirement that an appellant submit the required information within one year of notification.  Thus, the Board concludes equitable tolling must be considered.

Several cases provide guidance in how to apply the doctrine of equitable tolling to the filing of an appeal.  In Brandenberg v. Principi, 371 F.3d 1362 (Fed. Cir. 2004), the Federal Circuit explained that whether a time period to file should be equitably tolled depends on whether the Veteran had exercised due diligence in preserving his legal rights and whether his intention was clear and the appropriate entity had been put on notice of his intention to seek further review of his claim.  Id at 1364.

In Barrett, 363 F.3d at 1321, the Court held equitable tolling may be proper in a case where because of mental illness a veteran filed an untimely appeal.  The Federal Circuit found that for equitable tolling to apply, the appellant must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  It was noted that a medical diagnosis alone or vague assertions of mental problems would not suffice.  Id.  

In this case, the Board finds these circumstances inapplicable and, therefore, equitable tolling is not warranted.  VA sent the Veteran the May 2006 letter notifying him of the information needed to include his spouse as a dependent and he did not respond.  The failure to respond was not a result of physical or mental incapacity because, as the Veteran has conceded, he was unaware that his wife was not included as a dependent on his award until after the December 2010 rating decision.  The Veteran's ongoing health problems certainly occupied a very significant amount of his time between receipt of the May 2006 notification letter and the filing of the November 2009 claim for service connection.  Again, however, the Veteran made no attempts to provide the information necessary to add his spouse as a dependent and, indeed, he was unaware that the information was requested or that his wife had not been added as a dependent until December 2010.  Thus, there is no evidence or contention to indicate that his service-connected disabilities prevented him from submitting the dependency information within one year of the May 2006 letter.  

Again, in Brandenberg, the Federal Circuit explained that whether a time period to file should be equitably tolled depends on whether the Veteran had exercised due diligence in preserving his legal rights and whether his intention was clear and the appropriate entity had been put on notice of his intention to seek further review of his claim.  Brandenberg, 371 F.3d at 1364.  In this case, the Veteran concedes that he was unaware of the additional documentation he needed to provide to establish dependency for his spouse at any time within the year following the May 2006 letter.  Thus, the Board concludes the Veteran did not exercise due diligence in this case in preserving his legal rights or otherwise indicate an intention to provide the information needed to add his spouse as a dependent until after the current effective date of benefits, December 1, 2009.  



ORDER

An earlier effective date for additional compensation for the Veteran's current spouse is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


